88 N.Y.2d 821 (1996)
666 N.E.2d 1364
644 N.Y.S.2d 491
The People of the State of New York, Respondent,
v.
Jeff Thomas, Appellant.
Court of Appeals of the State of New York.
Argued March 21, 1996.
Decided April 25, 1996.
Ronna Gordon-Galchus, Bayside, for appellant.
Richard A. Brown, District Attorney of Queens County, Kew Gardens (Cheryl Hone and Steven J. Chananie of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK concur.
*823MEMORANDUM.
The order of the Appellate Division should be affirmed.
We affirm for the reasons stated by Presiding Justice Mangano at the Appellate Division (213 AD2d 73). We add that our decision in People v Smith (87 N.Y.2d 715) is not to the contrary. Smith stands for a different and more limited proposition involving waiver of inquiry with respect to pending criminal charges on an unrelated matter.
Order affirmed in a memorandum.